DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-18 are pending. 
Claims 1-18 are rejected. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cable” of claim 16, the “trigger plate” of claims 14 and 16, the “limit switch” of claim 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Claim Objections
Claims 4-5, 11, 13, 18 are objected to because of the following informalities:  
Claim 4, lines 3-4, recites, “adjacent in the longitudinal direction” which appears to be an inadvertent grammatical error and should read –adjacent to the release portion in the longitudinal direction--. 
Claim 11, line 2, recites, “wherein the spring base, the first position, retains” which appears to be an inadvertent grammatical error and should read –wherein the spring base, in the first position, retains--.  
Claim 13, line 2, recites, “the attaching portion” which has antecedent basis to the “at least one attaching portion” of claim 12, line 2, and should read –the at least one attaching portion--. 
Claim 18, line 1, recites, “A use of. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
Claim 1, lines 2-3: “an integrated locking means for locking the member to be driven”; 
Claim 18, lines 1-2: “an integrated locking means according to claim 1”. 
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2, recites "in particular a door and/or window member of a vehicle," which renders the claim indefinite because it is unclear whether the limitations following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6, line 6, recites “facing away from the spindle nut,” which is unclear because the clause is a dangling modifier. It is unclear which of the “annular member,” “outer lateral surface of the ball support,” “accommodating opening,” or “first ball support end face” that the clause is intending to modify; and the Specification does not illuminate the intended meaning of the phrase (e.g., page 6, second paragraph is similarly worded, and therefore not explicative). For the purposes of examination, the phrasing is interpreted modifying “the first ball support end face
Claim 7, line 3, recites “facing towards the spindle nut,” which is unclear because the clause is a dangling modifier. It is unclear which of the “ball support,” “flange member,” or “second ball support end face” that the clause is intending to modify; and the Specification does not illuminate the intended meaning of the phrase (e.g., page 6, second paragraph is similarly worded, and therefore not explicative). For the purposes of examination, the phrasing is interpreted as modifying “the second ball support end face”. 
Claim 16, line 3, recites, “the trigger plate,” which lacks antecedent basis in the claim. 
Claim 17, lines 2-4, recites, “a plurality of circumferentially spaced-apart accommodating openings with a plurality of corresponding ball members,” which is unclear because the limitation is a double-inclusion in accordance with MPEP 2173.05(o). It is unclear if the plurality of accommodating openings or ball members of claim 17 include the accommodating opening or ball member of claim 1, or if the elements are separate. 
Claim 18, lines 1-2, recites, “a spindle drive with an integrated locking means according to claim 1,” which is unclear because the limitation is a double-inclusion in accordance with MPEP 2173.05(o). It is unclear if “a spindle drive” and “an integrated locking means” of claim 18 is the same as, or different than, the “spindle drive” and “integrated locking means” of claim 1. 
By nature of dependency, Claims 2-18 inherit the deficiencies of the respective parent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites, “wherein a diameter of the inner opening is the same as or different from a diameter of the outer opening,” which is not further limiting in that the respective diameters of two openings can only be either the same or different.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (EP 692640), in view of Harold (US 2702024) and Leland et al. (US 2,387,800), as evidenced by Hirai et al. (US 2010/0162838). 
Regarding claim 1, Rasmussen discloses a spindle drive (i.e., including 10) for a member to be driven (device for opening and closing a roof window or hatch, col. 1, lines 3-20), in particular a door and/or window member of a vehicle (roof window or hatch, col. 1, lines 3-20), with an integrated locking means (9, 12-17) for locking the member to be driven (figure 4 shows the locked state), the spindle drive comprising a spindle (piston rod 10) formed in the longitudinal direction (figs. 3-4 show the longitudinal direction as the direction parallel to the longitudinal axis of piston rod 10), having an element (6-8) disposed on (via 11) the spindle (10) and which is disposed so as to be displaceable in the longitudinal direction (figs. 3-4) between an opening position (fig. 3) and a closing position (fig. 4); a locking device (12-17), the locking device (12-17) having at least one ball support (14) with an accommodating opening (14a) for a ball member (15), the ball member (15) being disposed in the accommodating opening (figs. 3-4 show the claimed arrangement, with balls 15 in recesses 14a), and a locking sleeve (16), disposed on (figs. 3-4 show the claimed arrangement, with 16 disposed on 14) the ball support (14) and which, in the closing position (fig. 4), is configured to be displaceable to a limited extent (the structure meets the claimed functional limitation in accordance with MPEP 2114, at least insomuch as figs. 3-4 show the respective positions of 16 which is biased by spring 17), relative to the ball support (14), between a locking position at least partially blocking the accommodating 14a) and an unlocking position unblocking the accommodating opening (14a); and a capturing sleeve (9) configured for locking (fig. 4 shows the claimed arrangement) with the locking device (12-17) which, in the closing position (fig. 4), is in engagement in at least some portions with the locking device (e.g., 9b) between the spindle (10) and the ball support (14) and, in the locking position (fig. 4), the capturing sleeve (9) is positively locked with the locking sleeve (16) via the ball member (15).  
Rasmussen does not disclose a locking device disposed on the spindle nut; a stationarily mounted capturing sleeve. 
Harold is in the related field of automatic locking devices (col. 1, lines 15-24) and shows, in figs. 3 and 4, a lock sleeve 9 fixed to one side of a sliding piston rod 19 and a spring tongue 6 fixed to an end wall 4; and a lock sleeve 35 and spring tongue 32 on the opposite side. Further, Harold evidences that the locking means may comprise balls instead of lock spring tongues (col. 4, lines 55-60); and that such an arrangement allows a locking device without an appreciable increase in length (col. 1, lines 37-40) that is able to lock in both the closed and extended positions (col. 1, line 76-col. 2, line 3). Therefore, following from the above discussion, it would have been obvious prior to the time of effective filing to use the arrangement of Harold, i.e. the movable locking device and stationarily mounted capturing sleeve, in combination with the disclosed structure of Rasmussen, for the expected benefit of allowing a locking device without an appreciable increase in length that is able to lock in both the closed and extended positions. 
Rasmussen does not disclose a spindle configured to be rotatable about a longitudinal axis, having a spindle nut disposed on the spindle and which is disposed so as to be displaceable in the longitudinal direction by means of a rotary movement of the spindle about the longitudinal axis. 
25) formed in the longitudinal direction (figs. 1-2 show the longitudinal direction as the direction parallel to the longitudinal axis of spindle 25) configured to be rotatable about a longitudinal axis (the structure meets the claimed functional limitation in accordance with MPEP 2114, at least insomuch as page 1, col. 2, lines 30-36 describes the motor 20 is operated to rotate the screw shaft 25), having a spindle nut (52) disposed on the spindle (figs. 1-2 clearly show the claimed arrangement, with nut 52 engaged on screw shaft 25; see also page 2, col. 2, lines 31-39) and which is disposed so as to be displaceable in the longitudinal direction (page 2, col. 2, lines 31-39) between an opening position (fig. 2) and a closing position (fig. 1) by means of a rotary movement of the spindle about the longitudinal axis (page 2, col. 2, lines 31-39). Further, as evidenced by the disclosure of Hirai (para. 8), using a screw-nut actuator in place of a hydraulic system advantageously reduces weight. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the screw-nut actuator as taught by Leland in place of the hydraulic system of Rasmussen, for the expected advantage of reducing weight.  
The following claims are mapped to the disclosure of Rasmussen unless otherwise noted. 
Regarding claim 2, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the ball support (14) is configured as a ball support sleeve, and the accommodating opening (14a) is disposed in a direction perpendicular to the 4 BAWO295USlongitudinal direction of the ball support sleeve (figs. 3-4 clearly show the claimed arrangement) and has an inner opening directed inwardly in the radial direction (figs. 3-4 clearly show the claimed arrangement, with the portion of 14a closest to 12) and an outer opening directed outwardly in the radial direction (figs. 3-4 clearly show the claimed arrangement, with the portion of 14a closest to 16), and the ball member (15) is displaced within the accommodating opening (14a) such that the ball member (15) is guided, at least in some portions, by the outer opening or, at least in some portions, by the inner opening (figs. 3-4 clearly show the claimed arrangement).  
Regarding claim 3, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 2, wherein a diameter of the inner opening is the same as or different from a diameter of the outer opening (figs. 3-4 clearly show the claimed arrangement).  
Regarding claim 4, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claims 1, wherein the locking sleeve (16) has a release portion (16a) extending in the longitudinal direction (figs. 3-4) and a locking portion (16b) adjacent in the longitudinal direction (figs. 3-4), wherein the release portion (16a), starting from an end face of the locking sleeve (16) facing away from the spindle nut (as suggested by the combination), has a widened inner diameter relative to the locking portion (the groove-shape of 16a meets the claimed limitation).  
Regarding claim 5, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 4, wherein a stop (figs. 3-4 show the radial step between 16a and 16b) is configured to be inclined relative to the longitudinal axis (figs. 3-4), and is formed between the release portion (16a) and the locking portion (16b) on a side of the locking sleeve (16) which, in the radial direction, faces inwardly (fig. 3 most clearly shows the claimed arrangement, with ball 15 abutting the step between 16a and 16b).  
Regarding claim 6, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein an annular member (figs. 3-4 show the unlabeled annular member on the end of 14) is disposed on an outer lateral surface of the ball support (14) 14a) and a first ball support end face (figs. 3-4 show the portion of 14 that overhangs 16a) facing away from the spindle nut (as suggested by the combination, the spring-loaded ball-locking mechanism moves with the spindle nut and meets the sleeve which is stationary, so the orientation is that of Harold’s 6 and 9).  
Regarding claim 7, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the ball support (14) has a flange member (end face of 14b) on a second ball support end face (14b) facing towards the spindle nut (as suggested by the combination, the spring-loaded ball-locking mechanism moves with the spindle nut and meets the sleeve which is stationary, so the orientation is that of Harold’s 6 and 9).  
Regarding claim 8, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the locking sleeve (16) is displaced from the locking position into the unlocking position (figs. 3-4 clearly show the claimed arrangement) against a spring force of a first spring member (17).  
Regarding claim 9, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein a spring base (12) which, in the unlocking position of the locking sleeve, is arranged so as to be longitudinally displaceable (the structure meets the claimed functional limitation in accordance with MPEP 2114, at least insomuch as figs. 3-4 show the displacement of 12 under bias of spring 13) between a first position at least partially blocking the accommodating opening (14a) and a second position unblocking the accommodating opening (14a), is disposed between (figs. 3-4) the ball support (14) and the spindle (10).  
Regarding claim 10, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 9, wherein the spring base (12) is displaced from the first position into the second position (e.g., figs. 3-4) against a spring force of a second spring member (13).  
Regarding claim 11, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 9, wherein the spring base (12), the first position, retains the locking sleeve (16) in the unlocking position in a biased manner (via 17).  
Regarding claim 12, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the capturing sleeve (16) has at least one attaching portion (16a) and an engaging portion (16b), wherein the engaging portion (16b) has, on an outer circumferential surface, a second groove formed in the circumferential direction (figs. 3-4 show the groove of 16b in the area of 21).  
Regarding claim 13, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 12, wherein a damping member (the term “damping member” is considered to include either of the gaskets 21 or 22, insomuch as there is friction with the surfaces abutting the gaskets which dampens a driven motion) is disposed between the attaching portion (16a) and the engaging portion (16b).  
Regarding claim 14, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the locking sleeve (16) is connected to the spindle nut via a trigger plate (as best understood in light of the specification, the scope of the term “trigger plate” is considered to include any connecting surface) configured to be displaceable on the spindle nut, and the trigger plate is displaceable via the spindle nut so that the locking sleeve is displaced between the unlocking position and the locking position (as best understood, the combination suggests the claimed arrangement).  
Regarding claim 15, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the locking position of the locking sleeve (16) in the fig. 4) is detected by means of a limit switch (switches for detection, Leland, page 3, col. 2, lines 7-55).  
Regarding claim 17, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, wherein the ball support has a plurality of circumferentially spaced-apart accommodating openings (recesses 14a, col. 5, lines 4-17) with a plurality of corresponding ball members (balls 15, col. 5, lines 4-17).  
Regarding claim 18, the combination of Rasmussen, Harold, and Leland suggests a use of a spindle drive with an integrated locking means according to claim 1 for locking a door or a window member in a vehicle, wherein the door or the window member is connected to the spindle nut directly via a connecting member (figs. 1-2 show the claimed arrangement, where either of 33 or 35 is considered to be a connecting member).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (EP 692640), Harold (US 2702024) Leland et al. (US 2,387,800), and Hirai et al. (US 2010/0162838), in view of Barba (US 4,891,994). 
Regarding claim 16, the combination of Rasmussen, Harold, and Leland suggests the spindle drive according to claim 1, but lacks the teaching wherein a cable for an emergency release of the locking sleeve is disposed on the locking sleeve or the trigger plate.  
Barba is in the related field of linear actuators and teaches an actuator can be made manually releasable by attaching a cable or lanyard (col. 4, lines 45-54). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the cable as taught by Barba in combination with the disclosed structure of Rasmussen, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laigneau (DE 4107980) shows, in figures 1-3, a locking device that includes a ball 21, a sliding sleeve 25 (top sleeve shown in the figures) which has a groove 22 and is biased by a first spring 33; a stationary sleeve 19 (middle sleeve shown in the figures) with bore 20; a sliding sleeve 40 (bottom sleeve shown in the figures) that is biased by a second spring 43; and an extension 13 of piston 11 that has a second groove 14. The unlocked state is shown in figure 1, where ball 21 is within the first groove 22; and the locked state is shown in figure 3, with ball 21 in the second groove 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658